Citation Nr: 1614335	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for night sweats.

2.  Entitlement to service connection for skin rashes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to December 1985 and from November 1990 to May 1991; including service in Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Atlanta (Decatur), Georgia.  The Veteran was previously denied service connection for service connection for his night sweats and skin rashes in a June 2009 rating decision.  

In February 2016, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim. 38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered de novo without regard to the previous denial.  Id.  

Service department records associated with the claims file since the June 2009 rating decision are pertinent to the Veteran's claims.  The Board finds the finality of the previous denial of the Veteran's claim has been vitiated and obviates the need for new and material evidence to reopen the Veteran's service connection claims.  38 C.F.R. § 3.156(c). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Because the Veteran had qualifying service in the Southwest Theater or Operations, he is potentially entitled to presumptive service connection for night sweats and skin rashes as undiagnosed illnesses or as diagnosed illnesses that are a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117 (West 2014), 38 C.F.R. § 3.317 (2015).

He would also be entitled to service connection for the claimed conditions, if they were manifestations of a diagnosed disease or disability that was the result of an in-service disease or injury.  38 U.S.C.A. § 1110 (West 2014).  The Veteran stated at his Board hearing that he had experienced night sweats ever since service.  He reported that he received treatment for chest pains and complained of night sweats while receiving treatment in-service.  He also attested that his skin rashes began in-service and had wax and waned since.  Thus, the evidence of record suggests that the Veteran's current symptomatology that may be related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

A VA examination is needed to determine whether the Veteran meets the criteria for service connection.

The Board notes that in March 2016, the RO submitted a request for Gulf War Exam.  The examination appears to have been requested for disabilities other than night sweats, and skin rashes; but could be relevant to the claims on appeal.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and the report of any Gulf War Exam conducted pursuant to the March 2016 request. 

2.  The Veteran should be afforded an examination to ascertain whether night sweats and skin rashes are undiagnosed illnesses or diagnosed illnesses that are a medically unexplained chronic multisymptom illness; or if manifestations of a diagnosed illness, had their onset in service or are otherwise related to service.

The examiner should note review of the claims file; and offer opinions as to the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed night sweats can be attributed to known clinical diagnoses?  

i) If so, is it as least as likely as not (50 percent probability or greater) that the night sweats and sleep impairment began in service or are otherwise the result of a disease or injury in service? 

The examiner should specifically discuss whether the Veteran's reports of symptoms and treatment in service are sufficient with other evidence of record to link current disability manifested by night sweats to service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting clinical records is an insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

ii) Are the claimed night sweats manifestations of a medically unexplained chronic multisymptom illness?

If the Veteran's night sweats cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin rash can be attributed to known clinical diagnoses?  

i) If so, is it as least as likely as not (50 percent probability or greater) that the Veteran's skin rash had its onset in service or is otherwise the result of a disease or injury in active service.  

The examiner should specifically discuss whether the Veteran's reports of symptoms and treatment in service are sufficient with other evidence of record to link current disability manifested by skin rashes to service.  If sufficient, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting clinical records is an insufficient reason, by itself, for rejecting the Veteran's reports, unless the existence of such records would be medically expected.



ii) If the Veteran's skin rash cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

